Appeal from order of the Supreme Court, New York County, entered on January 12, 1973, unanimously dismissed as academic, without costs and without disbursements. We are advised that the order on appeal has been superseded by a new order granting plaintiff-respondent wife $759 a month to secure a new apartment and setting a definite time limit within which defendant-appellant’s co-operative apartment is to be vacated by her. This effectively renders the appeal moot. Concur — Stevens, P. J., Markewich, Nunez, Lane and Tilzer, JJ.